Title: To James Madison from Joseph Warner Rose, 29 January 1808
From: Rose, Joseph Warner
To: Madison, James



Sir,
Antigua 29th. January 1808

I had the pleasure of addressing you the 13th. Instant and I now beg leave to inform you that Sir Alexander Cochranes orders, to the different Ships of War are to order off all Americans from the Islands of Guadeloupe and Martinique, and two Vessels have Arrived here with their Registers Indorsed one bound to the former the other to the latter Port.  For what purpose it is not yet ascertained without it is a misconstruction of His Britannic Majesty’s Order of the 11th. Novr.  I have further to add that the Commander in Chief for the time being of the Island of Barbadoes has ordered an Embargo on all Americans in that Port, but I presume only on those Vessels that have Provisions fearful that the Act of Congress of the 22nd Ulto (which has just reached me) might deprive them of American Provisions.
The Act of Congress has not had the desired effect in all Cases as several Vessels have arrived in the different Islands with the Coasting Licences and reported their Vessels in distress having been blown off the Coast.
I have not the smallest doubt that this has been discovered by the different Collectors and report has been made accordingly  I have the Honor to be Sir Your Obdt. Servt.

Joseph Warner Rose

